DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 16-24) in the reply filed on 2/22/22 is acknowledged.
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/22.  Claims 1-6 and 12-15 belong to elected Group I and will be examined, claims 7-11 were canceled by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1- 2 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culler (US 5,368,619; hereafter Culler).
Claim 1: Culler teaches a method of making a coated abrasive article (See, for example, abstract col 15 lines 31-49, claims). 
the method comprising: 
providing a backing (backing), providing a curable abrasive slurry having a homogeneous dispersal of abrasive particles (see, for example, col 2 lines 60-63, col 3 lines 13-18, col 3 lines 57-65, col 5 lines 24-65, col 6 lines 1-24)), 
applying the abrasive slurry to at least part of a major surface of the backing and forming a surface texture in the slurry (See, for example, col 4 line 60 – col 5 line 8),
 wherein the abrasive slurry is capable of maintaining the homogeneous dispersal of abrasive particles and the surface texture in an uncured state (see, for example, col 2 lines 60-63, col 3 lines 13-18, col 3 lines 57-65, col 4 line 60 – col 5 line 8, col 5 lines 24-65, col 6 lines 1-24). 
Claim 2: Culler further teaches wherein the step of applying the abrasive slurry comprises coating the slurry onto the backing and forming the texture in the abrasive slurry (see, for example, col 4 line 60 – col 5 line 8). 
Claim 12: Culler further teaches wherein the abrasive slurry comprises a thermoset resin binder (such as polyisocyanurate, for example) (See, for example, col 8 lines 14-. Col 9 line 56).
Claim 13-14: Culler further teaches wherein the abrasive slurry further comprises a rheology modifier, further fumed silica (See, for example, col 6 lines 25-48, col 7 lines 1-11).
Claim 15: Culler further teaches at least partially curing the slurry to provide the textured coating after applying the abrasive slurry to at least part of a major surface of the backing (See, for example, col 5 lines 1-16). 


Claim(s) 1- 6, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WO2017126815; machine translation provided and cited herein; hereafter Kim).
Claim 1: Kim teaches a method of making a coated abrasive article (See, for example, abstract Figures, claims). 
the method comprising: 
providing a backing (back sheet), providing a curable abrasive slurry having a homogeneous dispersal of abrasive particles (see, for example, Figures, pg 2 lines 50-60, pg 4 lines 130-141 wherein problems of poor stability / inhomogeneity / settling of abrasive particles within the composition is overcome by tailoring of rheology), 
applying the abrasive slurry to at least part of a major surface of the backing and forming a surface texture in the slurry (See, for example, col 4 line 60 – col 5 line 8),
 wherein the abrasive slurry is capable of maintaining the homogeneous dispersal of abrasive particles and the surface texture in an uncured state (see, for example, figures, pg 2-3 lines 67-100, pg 4 lines 134-141).
 Claim 2: Kim further teaches wherein the step of applying the abrasive slurry comprises coating the slurry onto the backing and forming the texture in the abrasive slurry (see, for example, abstract, figures, pg 3 line 67 – pg 3 line 84). 
Claim 3: Kim further teaches wherein coating the slurry onto the backing and forming the texture in the slurry are performed contemporaneously by rolling the slurry onto the backing  (see, for example, pg 5 lines 177-182). 
	Claim 4: Kim further teaches wherein coating the slurry onto the backing and forming the texture in the slurry are performed sequentially by: a) knife coating or roll coating the slurry onto the 
	Claim 5: Kim further teaches wherein coating the slurry onto the backing and forming the texture in the slurry are performed contemporaneously by screen printing or stencil printing (see, for example, pg 5 lines 177-181).
	Claim 6: Kim further teaches wherein coating the slurry onto the backing and forming the texture in the slurry are performed contemporaneously by rotogravure (see, for example, pg 5 lines 177-181). 
	Claim 12: Kim further teaches wherein the abrasive slurry comprises a thermoset resin binder (thermosetting resins) (See, for example, pg 4 lines 154-161).
Claim 13: Kim further teaches wherein the abrasive slurry further comprises a rheology modifier (See, for example,  pg 4 lines138-141, col 5 lines 164-170, wherein the rheology is taught to be controlled and fillers and diluent would naturally modify the rheology).
Claim 15: Kim further teaches at least partially curing the slurry to provide the textured coating after applying the abrasive slurry to at least part of a major surface of the backing (see, for example, pg 2 lines 67-75, pg 6 lines 112-235) . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Culler.
Claims 1 and 13-14: Kim teaches a method of making a coated abrasive article (See, for example, abstract Figures, claims). 
the method comprising: 
providing a backing (back sheet), providing a curable abrasive slurry having a homogeneous dispersal of abrasive particles (see, for example, Figures, pg 2 lines 50-60, pg 4 lines 130-141 wherein problems of poor stability / inhomogeneity / settling of abrasive particles within the composition is overcome by tailoring of rheology), 
applying the abrasive slurry to at least part of a major surface of the backing and forming a surface texture in the slurry (See, for example, col 4 line 60 – col 5 line 8),
 wherein the abrasive slurry is capable of maintaining the homogeneous dispersal of abrasive particles and the surface texture in an uncured state (see, for example, figures, pg 2-3 lines 67-100, pg 4 lines 134-141).
Kim further teaches the importance of slurry rheology to maintain patterned slurry shape prior to curing and avoidance of settling, and further teaches wherein fillers such a silica can be incorporated (See, for example, pg 4 lines 138-141, pg 5 lines 164-166).  But Kim does not explicitly teach fumed silica rheology modifier. Culler teaches a method of making a coated abrasive article (See, for example, abstract col 15 lines 31-49, claims). Culler further teaches the importance and preferability of the slurry having a homogeneous dispersal of abrasive particles to enhance coatability and prevent settling (see, for example, col 2 lines 60-63, col 3 lines 13-18, col 3 lines 57-65, col 5 lines 24-65, col 6 lines 1-24)).  
For claims 2-6, 12, and 15: refer to the rejections of claim 1 over Kim in view of Culler and the rejections of claims 2-6, 12, and 15 over Kim alone (above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712